DETAILED ACTION
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ben Sparrow on 08/23/2022.
The application has been amended as follows:
In the claims:
Cancel claims 7-16 and 24-34.

Reasons for Allowance
The following is the examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest that both a first and second active layer with pluralities of first/second electronic conductors in physical contact with only one end of said two adjacent ends of two adjacent first/second electrodes, and laminated as claimed. Several prior art references disclose some of the claimed features. PETRITSCH (US 6,340,789 B1) describes lamination methods of joining two substrate portions for roll-to-roll deposition. SHROTRIYA (US 2010/0276071 A1), CHABINYC (US 2009/0152534 A1), GUI (US 2007/0125419 A1), and EPSTEIN (US 2003/0022409 A1) each also disclose concepts similar to PETRITSCH. No reference describes the specific arrangement claimed for the electronic conductors and electrodes.
Further search and review of the prior art did not reveal any embodiments thereof or motivations to modify in such ways.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The examiner can normally be reached on MONDAY - FRIDAY, 9:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721